 

Exhibit 10.77

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION, OR THE SECURITIES COMMISSION
OF ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b)
OF THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE “1933 ACT)

 

US $1,388,888.89

 

NORTHWEST BIOTHERAPEUTICS, INC

6% CONVERTIBLE SECURED FULL RECOURSE REDEEMABLE NOTE

DUE AUGUST 25, 2018

 

FOR VALUE RECEIVED, Northwest Biotherapeutics, Inc. (the “Company”) promises to
pay to the order of Adar Bays, LLC and its authorized successors and permitted
assigns (“Holder”), the aggregate principal face amount of One Million Three
Hundred and Eighty Eight Thousand, Eight Hundred and Eighty Eight Dollars and
Eighty Nine Cents (U.S. $1,388,88.89) on August 25, 2018 (“Maturity Date”),
including a 10% OID of One Hundred and Thirty Eight Thousand, Eight Hundred and
Eighty Eight Dollars and Eighty Nine Cents ($188,888.89) and to pay interest on
the principal amount outstanding hereunder at the rate of 6% per annum
commencing on May 1, 2018. Upon execution of the Note, Holder shall wire to
Company $1,250,000, subject to Paragraph 13 below. Interest will be paid to the
Holder in whose name this Note is registered on the records of the Company
regarding registration and transfers of this Note. The principal of, and
interest on, this Note are payable at 1619.2 Coastal Highway, Lewes, DE, 19958
initially, and if changed, last appearing .on the records of the Company as
designated in writing by the Holder hereof from time to time. The Company will
pay each interest payment and the outstanding principal due upon this Note
before or· on the Maturity Date, less any amounts required by law to be deducted
or withheld, to the Holder of this Note by check or wire transfer addressed to
such Holder at the last address appearing on the records of the Company. The
forwarding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for. principal on this Note to the extent of the sum represented by such check
or wire transfer. Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

 

 

 

1.          This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 

2.          The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.          This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”) and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company’s records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted (“Notice of Conversion”)
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.          (a)          Upon the occurrence of an Event of Default, the Holder
of this Note is entitled, to convert all or any amount of the principal face
amount of this Note then outstanding into shares of the common stock of
Northwest Biotherapeutics, Inc. (the “Common Stock”) without restrictive legend
of any nature, at a conversion price (“Conversion Price”) for each share of
Common Stock equal to equal to 90% of the average price comprised of the average
of the daily volume weighted average prices (the “VW AP”), as reported on the
National Quotations Bureau (OTCBB) on which the Common Stock is traded or any
exchange upon which the Common Stock may be traded in the future (“Exchange”),
for the five (5) trading days with the lowest VWAPs during the fifteen (11).
trading days immediately preceding the Conversion Date, including the day upon
which a Notice of Conversion is received by the Company, provided such Notice of
Conversion is delivered by fax to the Company between the hours of 4 P.M.
Eastern Standard or Daylight Savings Time and 8 P.M., Eastern Standard or
Daylight Savings Time. provided such Notice of Conversion is delivered by fax to
the Company between the hours of 4 P.M. Eastern Standard or Daylight Savings
Time and 8 P.M. Eastern Standard or Daylight Savings Time. Such conversion shall
be effectuated by the Company and/or Northwest Bi-otherapeutics delivering the
shares of Common Stock to the Holder within two (2) business days of receipt by
the Company of the Notice of Conversion (the “Grace Period”). If the Holder has
not received the aforementioned shares of Common Stock within 4 business days
from the delivery of a Notice of Conversion to the Company and/or the transfer
agent, then a penalty payment of $250 per day shall be added to the outstanding
balance of this Note after Grace Period until the Holder has received the Common
Stock. Once the Holder has received such shares of Common Stock, the Holder
shall surrender this Note to the Company, executed by the Holder evidencing such
Holder’s intention to convert this Note or a specified portion hereof, and
accompanied by proper assignment hereof in blank. Accrued but unpaid interest
shall be subject to conversion. No fractional shares or scrip representing
fractions of shares will be issued on conversion, but the number of shares
issuable shall be rounded to the nearest whole share. In no event shall the
Holder be allowed to effect a conversion if such conversion, along with all
other shares of Company Common Stock beneficially owned by the Holder and its
affiliates would exceed 4.99% of the outstanding shares of the Common Stock of
the Company (which may be increased up to 9.9% upon 60 days’ prior written
notice by the Investor). All the terms set forth herein, including but not
limited to interest rate, prepayment terms, conversion discount, shares reserves
or lookback period will be adjusted downward (i.e. for the benefit of the
Holder) if the Company offers a more favorable conversion discount (whether via
interest, rate OID, warrants, restricted shares, reserves or otherwise) or
lookback period to another party or otherwise grants any more favorable terms to
any third party than those contained herein while this note is in effect. All
remedies herein are cumulative.

 

2

 

 

(b)          Interest on any unpaid principal balance of this Note shall be paid
at the rate of 6% per annum. Interest shall be paid by the Company in Common
Stock (“Interest Shares”). The Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

(c)          This Note may not be prepaid.

 

(d)          In case of any Sale Event in connection with which this Note is not
redeemed or converted, the Company shall cause effective provision to be made so
that the Holder of this Note shall have the right thereafter, by converting this
Note, to purchase or convert this Note into the kind and number of shares of
stock lir other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

5.            No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and, unconditional, to pay ,the principal of, and
interest on; this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.             The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 

7.             The Company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

3

 

 

8.             If one or more of the following described “Events of Default”
shall occur:

 

(a)           The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or,

 

(b)          Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note shall be false or misleading in any respect;
or

 

(c)           The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note; or

 

(d)           The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)          A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within thirty (30) days after such
appointment; or

 

(f)           Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

 

(g)          One or more money judgments, writs or warrants of attachment, or
similar process, in excess of Two Million dollars ($2,000000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

(h)          Bankruptcy, reorganization, insolvency or liquidation proceedings,
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted voluntarily by or involuntarily against
the Company; or

 

(i)          Northwest Biotherapeutics shall have its Common Stock delisted from
any current exchange it is now on, or, if the Common Stock trades on an
exchange, then trading in the Common Stock shall be suspended for more than 10
consecutive days;

 

(j)          If a majority of the members of the Board of Director of the
Company on the date hereof are no longer serving as members of the Board; or

 

4

 

 

The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 4 business days of its
receipt of a Notice of Conversion.

 

Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder’s sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder’s rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall be accrue at
a default interest rate of 18% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including without limitation engaging an attorney, then the Holder
shall be reimbursed by the Company for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding. The principal executive officers of the Company shall be
personally responsible for all such fees and expenses.

 

9.            In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is’
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.          Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.          This is a full recourse note and the Holder may have other remedies
avail-able by law.

 

12           This Note shall be governed .by and construed in accordance with
the laws of New York applicable to contracts made and wholly to be performed
within the State of New York and shall be binding upon the successors and
assigns of each party hereto. The Holder and the Company hereby mutually waive
trial by jury and consent to exclusive jurisdiction and venue in the courts of
the State of New York. This Agreement may be executed in counterparts, and the
facsimile transmission of an executed counterpart to this Agreement shall be
effective as an original.

 

13.          The Company will pay legal fees incurred by the Holder in the
negotiation of this note and the transactions related thereto, in the amount of
$50,000.00, the proceeds of which shall be deducted from the $1,250,000 amount
to be wired the Company upon closing.

 

5

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: May 1, 2018

 

  NORTHWEST BIOTHERAPEUTICS, INC.         By: /s/  Leslie J. Goldman  
Name:  Leslie J. Goldman   Title: Senior Vice President

 

 

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ ____________ of the above
Note into ____________ Shares of Common Stock of Northwestern Biotherapeutics,
Inc. (“Shares”) according to the conditions set forth in such Note, as of the
date written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:    

Applicable Conversion Price:  

Signature: [Print Name of Holder and Title of Signer]

Address:      

 

SSN or EIN: ______________________________

Shares are to be registered in the following name:

 

Name:  

Address:

Tel: _______

Fax: _______

 

SSN or EIN:

 

Shares are to be sent or delivered to the following account:

 

Account Name:    

Address:

 

 

 